Name: Council Regulation (EEC) No 44/81 of 1 January 1981 amending Regulation (EEC) No 2742/75 with regard to production refunds applicable in Greece in the cereals sector
 Type: Regulation
 Subject Matter: foodstuff;  Europe;  trade policy;  agricultural policy;  plant product
 Date Published: nan

 1 . 1 . 81 Official Journal of the European Communities No L 3 / 17 COUNCIL REGULATION (EEC) No 44/81 of 1 January 1981 amending Regulation (EEC) No 2742/75 with regard to production refunds applicable in Greece in the cereals sector the intervention or reference prices applicable in Greece are lower than those in the Community of Nine ; whereas this is the case for common wheat and means that Regulation (EEC) No 2742/75 ( 3 ) needs to be amended as a result, HAS ADOPTED THIS REGULATION: Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the 1979 Act of Accession, and in particular Article 72 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (*), as last amended by Regulation ( EEC) No 1870/80 ( 2 ), provides for the grant of a production refund in respect of starches so that the basic products required by the industries in question may be made available to them at a lower price than that which would result from application of the rules under the common organization of the markets for the products in question ; Whereas , pursuant to Articie 67 of the Act of Accession, in fixing the level of the various amounts laid down within the common agricultural policy, except for the intervention prices and the reference price, account is to be taken for Greece, to the extent necessary for the proper functioning of the common agricultural policy, of the accession compensatory amount ; whereas that provision applies to the said production refunds where In Article 1 of Regulation ( EEC) No 2742/75 para ­ graph 2 is hereby replaced by the following : ' 2 . Member States shall grant a production refund of 24-67 ECU per tonne of common wheat used for the manufacture of starch and quellmehl intended for bread-making, to be reduced in Greece by the accession compensatory amount applicable for common wheat .' Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Council The President D. F. VAN DER MEI H OJ No L 281 , 1 . 1 1 . 1975 , p . 1 . ( 2 ) OJ No L 184 , 17 . 7 . 1980 , p . 1 . ( 3 ) OJ No L 281 , 1.11 . 1975 , p . 57 .